 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDNewspaper and Mail Deliverers' Union of New Yorkand VicinityandMacromedia Publishing Incor-poratedandTC Enterprises,L.T.D. d/b/a As-sociated Securities Specialists.'Case 22-CD-46129 September 1986DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON ANDMEMBERSBABSON AND STEPHENSThe charge in this Section 10(k) proceeding wasfiled 30 January 1986 by Macromedia PublishingInc. (Employer),alleging that the Respondent,Newspaper and Mail Deliverers' Union of NewYork and Vicinity (NMDU), violated Section8(b)(4)(D) of the National Labor Relations Act byengagingin proscribed activity with an object offorcingTC Enterprises, L.T.D. d/b/a AssociatedSecurities Specialists(Associated),to assign certainwork to employees NMDU represents rather thanto unrepresented employees presently employed byAssociated.2 The hearing was held on 13 March1986 before Hearing Officer Lorrie Gray.3The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record,the Board makes the following find-ings.I. JURISDICTIONThe Employer, a New Jersey corporation, is en-gaged in the publication,circulation, and distribu-tion of theNews Tribunenewspaper at its facility inWoodbridge, New Jersey.During the past year,the Employer derived gross revenues in excess of$200,000 and held membership in, and subscribedto, interstate news services,published nationallysyndicated features, and advertised nationally soldproducts.Associated, a New Jersey corporation, with itsprincipalplaceof business in Columbus, NewJersey,is engaged in the business of providing se-curity and contract services valued in excess of'The Company's name appearsas amended at the hearing.2 The Employer's charge incorrectlystatesthat the Union's object wasto force Associated to assign certain work to employees NMDU repre-sentsrather than to unrepresented employees presently employed by As-sociated.However, at the hearing, and in its brief, the Employer arguesthat the Union's object was to force the Employer, and not Associated,to change its work assignment8On 27 March 1986 the Charging Party filed a motion to amend thetranscript.No objections were filed. On 9 May 1986 the Board issued anorder granting the Charging Party's motion.$50,000 to corporations within the State of NewJersey, including the Employer.4From the foregoing,the parties stipulated, andwe find, the Employer and Associatedare engagedin commerce within the meaning of Section 2(6)and (7) of the Act.Further, the parties stipulated, and we find, thatNMDU is a labor organization within the meaningof Section2(5) of the Act.II.THE DISPUTEA. Background and Facts of DisputebFor several years Middlesex County PublishingCompany (Middlesex), a New Jersey corporation,published a daily newspaper, theNews Tribune.InOctober 1971,the Boardcertified the NMDU asthe exclusive bargaining representative of all circu-lation employees, including truckdrivers, mailroomworkers, promotion employees, branch office oper-ators, and other shipping and receiving employeesemployed by Middlesex at itsWoodbridge, NewJersey facility. InMarch 1972, with the NMDU'sconsent,Middlesex subcontracted its delivery oper-ation to 3-C Corporation (3-C), which then enteredinto a collective-bargaining agreementwith theNMDU. Aboutthe same time,Middlesex signed aletter of understandingwith NMDU,stating that ifMiddlesex terminated its contractwith 3-C itwould either directly deliver the newspaper usingitsown employees and negotiate an agreementwith the Union, or subcontract to another compa-ny that alreadyhad an agreementwith NMDU. In1984, 3-C and Middlesex agreed that their contractwould proceed on a month-to-month basis, allow-ing for an automatic renewal, unless a 30-day ad-vance notice was given terminating the contract.On 5 November 1985,6 in a bona fide purchase,theEmployer acquired the assets of Middlesex.The Employer agreed to assume certain agree-ments, leases, and contracts as stipulated in the pur-chase sale agreement,includingMiddlesex's laborcontractwithNewark Newspaper and GraphicCommunications Union No. 8 as listed in Exhibit Cof the contract.By letter dated 7 November, Middlesex advised3-C that its contract was canceled. In turn, counselfor 3-C advised NMDU that truckdrivers repre-sented by the Union would be terminated once thenewspaper operations were transferred to the new4The Board will assert jurisdiction over a nonretad enterprise, whichhas an annual inflow or outflow,direct or indirect,across state lines of atleast$50,000Siemons Mailing Service,122 NLRB 81, 85 (1958).SThefactual narrative is based on relevant testimony from the 10(k)hearing, the 301 civil action,and the 10(1) proceeding.The parties stipu-lated to the earlier proceedings,which were made a part of this record6All dates are in 1985 unless otherwise stated.281NLRB No. 95 NEWSPAPER&MAIL DELIVERERS(MACROMEDIA PUBLISHING)employer.On 23December the Employer, by itscounsel,also advisedNMDU of itsintent not tohire 3-Cemployees representedby NMDU,but in-stead to subcontract the Employer'sdelivery serv-ices to another independent contractor.In Decem-ber, the Employer engaged Associated,whose em-ployee drivers are unrepresented,to provide securi-ty and delivery services for the publication and dis-tributionof theNewsTribune.On 27December the Employer began publishingthe newspaper and theNMDUimmediately com-menced picketing the premises,carrying signs withthe following legends: "ScabsGo Home, NMDULocked Out,NMDU on Strike,and We're here toStay. "7The picketing disrupted the Employer'sentireoperation.The Employer's vice president and busi-ness manager,John Burk,testified that on approxi-mately 25 to 30 separate occasions since 27 Decem-ber, he observed trucks carrying supplies to theEmployer stopped by picketers and drivers turnedaway,prohibited from completing their deliveries.8Because these incidents occurred frequently, Burktestified that about 90 percent of his time was spentmaking special arrangementsfor theEmployer's se-curitypersonnel to pick up deliveries.Furthermore,Burk also testified that the presscyclewas changed to an earlier publishing sched-ule, thus allowing a greater time marginfor error,since the press employees refused to cross thepicket line and inexperienced,less efficient replace-ments were hired.Those employeeswho did report to work haddifficultygetting in and out of the plant.Picketerswould block their cars, bang,pound,and spit onthem.Finance Supervisor Roy Schrumphtestifiedthat picketersthrewa coffee container at his carwhile he was leaving the plant,and on another oc-casion he was prohibited from entering through themain entranceof theplant because broken glasswas on thedriveway.In January 1986,themayorofWoodbridge,New Jersey,called a meeting betweenNMDU andthe Employer,requesting both sidesto stop the vi-olence at the picket line.At themeeting,NMDU'scounsel,Marshall Lippman, asked employer repre-sentativeswhy they couldnot "engage an NMDU'The parties stipulated that beginning about 5 February 1986 some ofthe picket signs read,"Notice to the Public:The News Tribune does notemploy members of NMDU nor does it have a contract with members ofNMDU."Other signs continued to state that NMDU was on strike andlocked out.8Specifically,Burk testified that on 30 December a Garden StatePaper truck,which delivers newspaper print,attempted to make a deliv-ery but was stopped by 30 to 40 picketers on the line.A few weeks later,when the same company truck attempted to make a second delivery,picketers punctured the vehicle's tires while the driver was placing a tele-phone call.589organized wholesaler as opposedto theindepend-ent contractor[they]had already engaged."9Sub-sequently,inFebruary1986,NMDU's president,Jerry Cronin,and the Employer's president, RobertSapanara,informally discussed the picketing. Sa-panara testifiedthat Croninmentionedhe could bemore flexible so arrangements could be made to"get backto havingthe peoplewho were previous-ly deliveringthe paperdeliverunder[a]more eco-nomic structure."That same month,a meeting wasscheduledbetween NMDU representatives and theemployer officials.SapanaratestifiedthatCroninarticulated a plan for theEmployer to deliver thepapermore economicallythrough awholesaler,such as RaritanPeriodicals,whose employees arerepresentedby NMDU.Sapanara also testified thatduringatelevisioninterviewCroninstated,"[T]hose are our jobsand we'll getthem back byhook or crook."In attempts to settle thislabordispute,Langel of-feredthe NMDUa financial settlementfor workerspreviously employed by 3-C. Accordingto Langel,the Union rejected the offer,stating the picketingwouldcease onlyif the Employerhired employeesdirectly orenteredintoan agreement with anNMDUorganized wholesaler.The picketing con-tinued untilthe 10(k) proceeding.B.Work in DisputeThe workin dispute consistsof the delivery op-erationsof theNewsTribunenewspaper at the Em-ployer'sfacilityinWoodbridge,New Jersey,which workisnowbeing performed by unrepre-sented employeesof Associated.C. Contentions of the PartiesThe NMDU contends that theBoard shouldaward the work to employees represented by it be-cause theEmployer isa successor to Middlesex'snewspaper operation,and therefore is bound by theprior certification of the Unionas the exclusivebargainingrepresentativeof truckdrivers at itspredecessor's facility.10 The NMDU assertsthat, asa successor, the Employeris also boundby the pre-existingcollective-bargaining agreement betweenNMDU and 3-C. Alternatively, NMDU argues thatthe Employer expresslyassumed theterms of thepreexistingcollective-bargainingagreementbe-tween NMDU and 3-C by its contract with Mid-6The Employer's counsel, John Langel, testified that even before theclosing date of the purchase agreement Lippman had suggested that theEmployer contract"with an NMDU organized wholesaler other than theindependent contractor."10NMDU concedes that this is a traditional jurisdictional dispute be-tween two competing claims for the delivery of theNews Tribune,andthat the Board should exercise its authority under Sec. 10(k) and awardthe disputed work to employees represented by it. 590DECISIONSOF NATIONALLABOR RELATIONS BOARDdlesex,which states that the purchaser agrees toacquire "all the tangible and intangible assets of theseller." If the Board, however, finds no employerobligation under that contractual provision, theUnion maintains, that the Employer is neverthelessbound by NMDU's labor contract which issimilarto that listed in Exhibit C of the purchase saleagreement, and was "entered into in the ordinarycourse of the seller's business between the date of[the] agreement and closing."11The Employer contends that the case is properlybefore the Board for determination; that reasonablecause exists to believe that the NMDU violatedSection 8(b)(4)(D) of the Act; and that the disputedwork should be awarded to Associated's unrepre-sented employees based on the Employer'sassign-ment and practice, preference, and the economyand efficiency of operation.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must ford reasonable cause to believe thatSection 8(b)(4)(D) has been violated and that theparties have not agreed to a method for voluntaryadjustment of the dispute.The parties stipulated that no agreed-uponmethod exists for voluntary adjustment of this dis-pute.The Charging Party Employer does not directlyemploy the employees who are performing the dis-puted work.12We nevertheless find that Section8(b)(4)(D) is applicable.Section 8(b)(4)(D) makes it an unfair labor prac-tice for a labor organization to engage in pro-scribed activity with an object of "forcing or re-quiring any employer to assign particular work toemployees in a particular labor organization or in aparticular trade, craft, or class rather than to em-ployees in another labor organization or in anothertrade, craft or class . . . ."The picketing at the Woodbridge newspaper fa-cility commenced immediately upon the Employ-er's assuming operations. The NMDU's picketingdisrupted the Employer's entire business; the pick-eters prohibited delivery trucks from crossing thepicket line; the Employer's press crew also refusedto cross the picket line; and those employees who11NMDUmaintains that when Middlesex terminated its contract with3-C, it became legally obligated to either hireNMDU-represented em-ployees directly, orto subcontract with another wholesaler who employsNMDU-represented employees. Therefore,it contends that Middlesex, byterminating its contract with3-C, wasentering into an agreement similarto that listed in ExhC during the ordinary course ofbusiness18Associated,the unrepresented employees'employer,did not file acharge with theBoard,but made an appearance at the hearing.did report to work werethreatened, harassed, andintimidatedby picketers.The Employer's president,RobertSapanara, tes-tifiedthatemployer officialswere asked byNMDU representativeson several occasions whythey couldnot "engage an NMDU organizedwholesaler as opposed to the independent contrac-tor theyhad already engaged."He also testifiedthat NMDUPresident Cronin stated,"[T]hose areour jobsand we'll get themback by hook orcrook."This evidenceshows thatNMDU induced andencouraged the Employer's employees to refuse towork at the facility, with an object of forcing theEmployerto reassign the disputedwork from As-sociated'sunrepresented employees to employeesrepresentedby NMDU.13Under thesecircumstances,we find reasonablecause tobelievea violationof Section 8(bX4)(D)has occurred and that there exists no agreed-uponmethodfor voluntaryadjustmentof thedisputewithin the meaning of Section10(k) of the Act.Accordingly, we find thedispute isproperly beforethe Board for determination.E.Meritsof theDisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors.NLRBv.ElectricalWorkers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961).The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience,reached by bal-ancing the factors involved in a particular case.MachinistsLodge 1743 (J.A. Jones Construction),135 NLRB 1402(1962).The following factors are relevant in making thedetermination of this dispute.1.Certification and collective-bargainingagreementsThere is no evidence of relevant Board certifica-tions or collective-bargaining agreements.Sapanaratestified that the Employer has never entered into acollective-bargaining agreement with NMDU norhas it ever hired any person who is represented byNMDU.14The NMDUmaintains that because the1' The NMDU's business agent, Joseph Cotter, testified that beginningmid-January 1986 the Union's picketing became informational.The issueof whether the picketing had a lawful recognitional or informationalobject was not raised in the Union's brief. We, however,need not resolvethat question,since one proscribed object is sufficient to bring NMDU'sconduct within the coverage of Sec. 8(bx4)(D),even if a lawful purposewas shown to exist.Painters Local 79 (O Brien Plastering),213 NLRB788, 790(1974).14 The NMDUfiledunfair labor practicechargesagainst Middlesex, 3-C, and the Employer alleging violations of Sec. 8(aXl), (3), and (5). OnContinued NEWSPAPER&MAIL DELIVERERS(MACROMEDIA PUBLISHING)Employer publishes the same daily newspaper as itspredecessor, at the same location,with the sameequipment,serving the same customers,and withthe same work force of the predecessor,it is boundby the prior Board certification of NMDU as theexclusive bargaining representative of unit employ-ees at Middlesex,and therefore assumed the collec-tive-bargaining agreement between NMDU and 3-C.Assuming,arguendo,that the Employer is asuccessor to Middlesex,it is well settled that a newemployer is not bound by the substantive terms ofa collective-bargaining agreement which it did notagree to assume.15Therefore,this factor does notfavor an award of the disputed work to eithergroup of employees.2.Company preference and practiceSince 27 December when the Employer beganpublishing theNews Tribune,ithas assigned thedisputed work to Associated. Associated has per-formed the assigned work with its unrepresentedemployees,and the Employer prefers to have As-sociated employees continue to do the work. Thisfactor therefore favors an award to Associated'sunrepresented employees.3.Area and industry practiceSapanara testified that of the four major newspa-per publishers in the Middlesex area that includesthe Employer,theNew BrunswickHome News,Asbury ParkPress,and the NewarkStar-Ledger,theStar Ledgeris the only company that employsNMDU-represented drivers.'6This evidence, how-ever, is insufficient to establish an area and industrywork assignment practice.Accordingly,this factor does not favor an as-signment of work to either group of employees.4.Relative skillsSapanara testified that no special training wasnecessary for operatingthe deliveryvehicles andthat only 2 or 3 dayswere spent familiarizing the24 January 1986 the Regional Director dismissed the charges.The Unionfiled an appeal,which was pending before the General Counsel at thetime of the hearing.The appeal was denied 14 April 1986.15NLRB Y. Burns SecurityService,406 U.S. 272(1972).We rejectNMDU's contention that the Employer contractually assumed its prede-cessor's relationshipwith it.The purchase sale agreement specificallystated in Exh.C that the Employer agreed to assume the Newark News-paper and Graphic Communications Union No. 8 labor contract. Noother labor contract was stipulated.Therefore,the Employer asserts thatthe contract manifests its intent to be bound by no other labor contract.We agree.As United States District Judge Bissell found in the 301 civilproceeding,which was made a part of this record,"[I]n contract inter-pretation,normally the specific governs over the general."16On cross-examination Sapanara clarified that theHome Newspaperis distributed in part by Raritan Periodical Services,which has an agree-ment with NMDU.He also testified that approximately 3 percent of thecirculation of the BergenRecordNewspaper is delivered by NMDU-rep-resented employees.591drivers with delivery routes.Because no particularskill is necessary to perform the disputed work, thisfactor does not favor an award to either NMDU-represented employees or to Associated's unrepre-sented employees.5.Economy and efficiency of operationThe work Associated employees have performedunder the contract with the Employer includes thedisputed work as well as security services.Sapan-ara testified that the delivery of theNews Tribuneunder its contract with Associated is more econom-ical and efficient because Associated's unrepresent-ed employees make bulk deliveries to branch coun-selors as opposed to delivering papers to individualcarriers.Thus,this consolidated distribution systemismore economical and efficient because it permitstruckdrivers to make more deliveries in less time.''We therefore find the factor of economy and effi-ciency of operation favors an award to Associat-ed's unrepresented employees.ConclusionAfter considering all the relevant factors, weconclude that Associated's unrepresented employ-ees are entitled to perform the work in dispute. Wereach this conclusion relying on the factors of com-pany preference and practice and economy and ef-ficiency of operation.The determination is limitedto the controversy that gave rise to this proceed-ing.DETERMINATION OF DISPUTEThe National LaborRelations Board makes thefollowing Determination of Dispute.1.Unrepresented employeesof TC Enterprises,L.T.D. d/b/a Associated Securities Specialists areentitled to perform the disputedworkconsisting ofthe deliveryoperationsof theNewsTribunenews-paper at the Employer'sfacilityinWoodbridge,New Jersey.2.Newspaper and Mail Deliverers'Union ofNew York and Vicinityisnot entitled by meansproscribed by Section8(b)(4)(D) of the Act toforceMacromedia Publishing Incorporated toassign the disputedworkto employees representedby it.3.Within10 days from this date, Newspaper andMail Deliverers'Union of New York and Vicinity17The Employeralso claimsthat awarding the work to Associated'sunrepresented employees would save the Employer money, since the costof delivery with respect to wages under the present assignment is sub-stantially less than if NMDU-represented employees were to perform thework. Such economic benefits, however, are not regarded as a factor.SeeCuyahogaCarpentersDistrictCouncil (Midwest Exhibitions),217NLRB 190, 193 (1975). 592DECISIONSOF NATIONAL LABOR RELATIONS BOARDshall notify the Regional Director for Region 22 in8(b)(4)(D), to assign the disputed work in a mannerwritingwhether it will refrain from forcing theinconsistent with this determination.Employer,bymeansproscribedbySection